 

Loan and Option Agreement

 

Date:

 

PARTIES

 

Court Cavendish Ltd, a company incorporated in England and Wales under no.
04290684, having its registered address at The Care House, Randalls Way,
Leatherhead, Surrey, KT22 7TW (the “Lender”).

 

Long Island Iced Tea Corp., a Delaware corporation, having its principal
executive offices at 12-1 Dubon Court, Farmingdale, New York 11735 (the
“Company”).

 

BACKGROUND

 

A. The Lender and the Company have agreed to a facility in which the Lender
provides financing to support the working capital requirements of the Company
while the Company moves into specific ventures relating to blockchain technology
with the Company intending to spin out of its existing operating business into
an independent new company in due course.     B. The parties have agreed to
enter into this agreement to record the agreed terms (the “Agreement”).

 

IT IS AGREED

 

1. Simultaneously with the execution of this Agreement, and the Company having
announced to the market its move to blockchain technology, the Lender will make
available to the Company an aggregate of USD 2,000,000 (together with any
additional amounts loaned pursuant to this Agreement, the “Loan”) facility.
Subject to the conversion provisions set forth herein, the Loan and any accrued
interest thereon will be due and payable 12 months from the 1st drawdown (the
“Maturity Date”).     2. As long as the Company is compliant with its Nasdaq
regulations, the Company may request as long as certain warranties and
representations referred to in section 18 below are met and the Company
continues moving toward specific ventures related to blockchain technology, for
two (2) extensions of USD 1,000,000 each to this Agreement on the same terms as
terms of this Agreement, save for the directors’ appointment referred to in
section 5 below.     3. The Company may request the maximum of one (1) drawdown
per month with the drawdown amount to be agreed between parties each time a
request is made. The Lender agrees to provide a maximum initial drawdown of USD
750,000 upon the execution of this Agreement, a maximum drawdown of USD 750,000
beginning January 15, 2018 and a maximum of USD 500,000 beginning February 15th,
2018. Each drawdown shall be subject to a material adverse change provision in
the Lender’s opinion on the financial condition or operations of the Company.  
  4. A Facility Fee of 5% shall be due on the entire amount made available to
the Company on the date of the first drawdown of each facility and payable
either in cash or in shares of the Company valued at the lower of USD 3.00 or
the closing price per share on the date of the first drawdown.       A Facility
Fee of 5% shall be due and payable on the same terms as described above on each,
if any, facility extensions granted by the Lender.       Notwithstanding
anything to the foregoing, the fee shall in no event be convertible into more
than 9.9% of the aggregate shares outstanding of the Company on the date of this
Agreement.     5. On the date of this Agreement, the Lender shall have the right
to appoint 2 new members to the Company’s Board of Directors, which such members
shall be mutually agreed between the Company and the Lender. The appointment of
the Lender’s directors to take place within 5 business days after such mutual
agreement

 

   

 

 

6. The Company will create a committee on its Board of Directors, consisting of
3 directors and shall include the 2 directors appointed by the Lender. Such
committee will have to unanimously authorize any expense related to the
Company’s existing operating beverage business that exceeds USD 100,000.     7.
The Company agrees to issue within 5 business days of the date of this
Agreement, 100,000 ,36 month warrants to the Lender (which will contain a
cashless exercise feature). The warrants shall give the Lender the ability to
convert to shares of the Company at USD 3.00 per share. If the Lender agrees
further extensions as per clause 2, the Company agrees to issue 50,000 36 month
warrants on terms described above for each USD 1,000,000 facility made
available.     8. Interest shall accrue monthly, at a rate of 12.5% per annum,
on the unpaid principal balance of the Loan commencing on the date of the first
drawdown and shall be due and payable, without demand or notice, at the
Company’s election quarterly in cash or in shares of the Company valued at the
lower of USD 3.00 or the closing price per share on the preceding date the
interest payment is due, provided the shares are not converted into more than
9.9% of the aggregate shares outstanding of the Company on the date of this
Agreement for all interest owed hereunder.     9. The Company hereby grants the
Lender a security interest in all of the Company’s assets (the “Collateral”),
subject to security granted to Radium for its $1,000,000 facility on the date
hereof. Reference herein to the Collateral shall in no way impair the absolute
and unconditional obligation of the Company to pay both principal and interest,
if any, as provided herein.     10. The Lender may, with or without advance
notice to the Company or any guarantor or other party liable herefor, extend or
renew the Loan, or extend the time for making payment of any amount provided for
herein, or accept any amount in advance, all without affecting the liability of
the Company or any other party or guarantor liable herefor.     11. The Company
may repay the Loan in whole or in part at any time without penalty or premium,
but with payment of accrued interest through the date of such repayment. Amounts
repaid shall not be available to be drawn again.     12. At the Maturity Date,
at the Lenders election, the Company shall repay the outstanding amount together
with accrued interest either in cash or in shares of the Company at the lower of
USD 3.00 or the closing price per share on the Maturity Date, but not lower than
USD 2.00 per share, provided that in no event shall the Company issue in excess
of 9.9% of the aggregate shares outstanding of the Company on the date of this
Agreement for all repayments hereunder     13. In consideration of Lender making
the Loan to the Company, the Company hereby grants Lender the option (the
“Option”), at any time until the Maturity Date, to convert all amounts under
this Agreement (whether drawn and outstanding and/or undrawn and available)
including accrued interest, into shares of the Company at the lower of USD 3.00
or the closing price per share on the date of the exercise of the Option, but
not lower than USD 2.00 per share, provided that in no event will the shares
issuable upon exercise of the Option exceed 9.9% of the aggregate shares
outstanding of the Company on the date of this Agreement     14. During the
lifetime of this Agreement, the Company shall provide reasonable updates to the
Lender, within the constraints of the law and government agencies, at no greater
than monthly intervals. Lender agrees use of such information is to monitor the
loan.

 

   

 

 

15. So long as the Loan is outstanding and the Option has not been forfeited,
the Company will not, without the prior written consent of Lender, do any of the
following: (i) liquidate, dissolve or wind-up the affairs of the company or
enter into merger, consolidation, share exchange, reorganisation,
recapitalization or other similar transaction or business combination (with the
exception of the Spin Out of Beverage business); (ii) sell additional shares of
the Company (excluding upon exercise of outstanding options, and other similar)
at a price per share less than USD3; (iii) purchase or redeem or pay any
dividend on any capital stock; (iv) create or authorize the creation of any debt
security senior to the Note(s) (excluding the security held by Radium on its USD
1,000,000 facility on the date hereof); (v) enter into any agreement or other
binding commitment to do any of the foregoing. If the Company receives any
inquiry, proposal, offer or expression of interest by any person (other than
Lender and its affiliates) with respect to any of the foregoing, it shall
promptly notify Lender.     16. Upon the occurrence of a default, the whole sum
of principal and accrued interest shall become due immediately at the option of
the Lender. Default shall include, but not be limited to: (i) any material
adverse change, in the reasonable opinion of the Lender, in the financial
condition or operations of the Company; (ii) any change in control of the
Company without the prior written consent of the Lender; (iii) failure to make
any payment hereunder at the time prescribed for payment; (iv) filing, as to the
Company or any guarantor or endorser of the Loan, of an involuntary petition
which is not dismissed within sixty (60) days or of a voluntary petition under
the provisions of the Federal Bankruptcy Code or any state statute for the
relief of debtors; (v) default in the payment of principal or interest on any
obligation in excess of $100,000 for borrowed money beyond the period of grace,
if any, provided with respect thereto or default in the performance or
observance of any other term, condition or agreement contained in any such
obligation or in any agreement relating thereto, if the effect thereof is to
cause, or permit the holder or holders of such obligation (or a trustee on
behalf of such holder or holders) to cause such obligation to become due prior
to its stated maturity and such default remains unremedied for a period of 10
days; (vi) final judgment for the payment of money in excess of $100,000 shall
be rendered against the Company and the same shall remain undischarged for a
period of thirty (30) days during which execution of such judgment shall not be
effectively stayed or is not being validly contested; or (vii) any material
breach or other default by the Company under this Agreement which is not cured
within five (5) days after the Maker receives notice from the Holder of the
occurrence thereof.     17. The times for the payment of the principal sum as
herein stated are of the essence of this Agreement. Upon the occurrence of a
default, the amount of the principal sum hereunder, plus reasonable attorneys’
fees and expenses, shall bear interest from the date thereof to the actual date
of payment (whether such payment is made voluntarily or as a result of legal
process) at the maximum rate of interest permitted by law or 17.5% per annum,
whichever is lower, from the date of the default to the date of actual payment.
    18. The Company represents and warrants to the Lender as follows: (i) the
Company is a company duly incorporated and existing under the laws of the State
of Delaware publically trading on Nasdaq; (ii) the Company has the power to
enter into, perform and comply with its obligations under this Agreement and all
corporate and other action required to authorise the execution of this Agreement
and the performance by the Company of its obligations under this Agreement has
been taken; (iii) no event of default has occurred, or in the Lender’s
reasonable opinion will occur as a result of any drawdown of facility, and the
Company is not in default under any other agreement to which it is a party; and
(iv) this Agreement constitutes the legal, valid and binding obligations of the
Company.       Each of the representations and warranties hereon shall be deemed
repeated on each date on which a drawdown is requested by reference to the facts
and circumstances then subsisting.     19. Each party shall bear its own
expenses in connection with the transactions contemplated hereby.

 

   

 

 



20. Any and all notices required or permitted to be given under any provision of
this Agreement shall be in writing and shall be deemed given upon personal
delivery or the mailing thereof by first class certified mail, return receipt
requested, by telecopier or facsimile, or by overnight delivery service to the
addresses set forth above or at such other addresses as they may have provided
by prior written notice.     21. This Agreement shall not be assignable by
Lender without the prior written approval of the Company. This Agreement shall
not be assignable by the Company without the prior written approval of the
Lender.     22. This Agreement shall be governed by and constructed in
accordance with the law of the State of New York without giving effect to
principles of conflicts of law. This Agreement may be signed in counterparts
which, taken together, shall constitute one Agreement.     23. Notwithstanding
anything contained herein to the contrary, in no event will the Company issue to
the Lender a number of shares of common stock in excess of 19.99% of the
outstanding common stock of the Company on the date of this Agreement in
exchange for payment of any principal or interest owed her under or upon
exercise of any warrants issue hereunder.

 

EXECUTED AS AN AGREEMENT

 

Court Cavendish Ltd:





Long Island Iced Tea Corp.:









    _____________________________ __________________________ Director       In
the presence of: In the presence of:    

_____________________________

__________________________ Witness sign here Witness sign here     Witness name:
Witness address: Witness name:
Witness address: 

 

   

 

